Exhibit 10.27

 

 

 

Text of PRSU Grant Letter Agreement, dated January 31, 2019

 

This award letter agreement sets forth the terms and conditions of the
performance restricted stock units (“PRSUs”) which have been granted to you by
Flushing Financial Corporation (the “Company”), in accordance with the
provisions of its 2014 Omnibus Incentive Plan, as amended (the “Plan”). Your
award is subject to, and being provided to you in consideration for accepting,
the terms and conditions set forth in the Plan, any rules and regulations
adopted by the Committee (as defined in the Plan), and this award letter
agreement.

 

1.Grant of PRSUs

 

You have been granted a target award of a number of PRSUs set forth in the grant
header information for this grant on the Shareworks online equity platform
(“Target PRSUs”). The number of PRSUs that you earn under this award (the
“Earned PRSUs”) will depend on the extent to which the Performance Goals for the
award (as set forth in Section 3) have been satisfied during the Performance
Period for the award (as set forth in Section 2), and may be more or less than
your Target PRSUs, depending on the level of performance achieved. For each
Earned PRSU, you will receive one share of the Company’s Common Stock (“Common
Stock”) on the applicable settlement date for the PRSU, subject to your
continued employment with the Company or one of its subsidiaries through the
Settlement Date (as defined below) (except as otherwise provided in Section 4).
Any Target PRSUs in excess of the number of Earned PRSUs shall be forfeited as
of the last day of the Performance Period. You have also been awarded Dividend
Equivalents on your PRSUs, as described more fully below. You do not need to pay
any purchase price to receive the PRSUs granted to you by this award letter.

 

2.Performance Period

 

The Performance Period for this award is the period commencing on January 1,
2019 and ending on December 31, 2021.

 

3.Performance Goals

 

(a)General. The number of your Earned PRSUs will be determined at the end of the
Performance Period based on the level of achievement of the Performance Goals in
accordance with Exhibit A (attached hereto). You may earn up to a maximum of
150% of your Target PRSUs based on attainment of the Performance Goals.

 

(b)Committee Determination. All determinations of whether Performance Goals have
been achieved, the number of the Earned PRSUs, and all other matters related to
this Section 3 shall be made by the Committee in its absolute and sole
discretion.

 

 





4.Vesting and Settlement of PRSUs

 

(a)General. Subject to any acceleration provisions provided in sub-Section (b),
(c) or (d) below, any Earned PRSUs will vest and be settled on the date (the
“Settlement Date”) following the end of the Performance Period on which the
Committee determines the extent to which the Performance Goals have been
achieved, which determination shall occur no later than 2½ months after the end
of the calendar year in which the Performance Period ends, provided that you are
an employee of the Company or one of its subsidiaries on the Settlement Date. On
(or as soon as practicable after) the Settlement Date (but in no event later
than 2½ months after the end of the calendar year in which the Performance
Period ends), the Company will deliver to you one share of Common Stock for each
of your Earned PRSUs being settled on such date. The Common Stock delivered upon
the settlement of your PRSUs will be fully transferable (subject to any
applicable securities law restrictions) and not subject to forfeiture. The
shares of Common Stock delivered upon the settlement of your PRSUs will have
full voting and dividend rights and will entitle the holder to all other rights
of a stockholder of the Company.

 

(b)Death or Disability. If your employment with the Company and its subsidiaries
terminates by reason of death or Disability, all of your Target PRSUs (i.e., at
the Target-level) will immediately vest and settle upon your termination of
employment. For this purpose, “Disability” means that you have been unable to
perform the essential functions of your employment due to disability or
incapacity for 270 consecutive days or such lesser period as may be determined
by the Committee.

 

(c)Retirement. If your employment terminates by reason of Retirement, all of
your Earned PRSUs will vest and be settled on the Settlement Date subject to
achievement of the Performance Goals as set forth on Exhibit A hereto, but
disregarding for this purpose any requirement to continue employment.
Notwithstanding the foregoing, if you die following any such termination by
reason of Retirement, 100% of your Target PRSUs (i.e., at the Target-level) will
immediately vest and settle upon your death. For purposes of this provision,
“Retirement” means termination of employment with the Company and its
subsidiaries either (i) after your attainment of age 65 with 5 years of service,
or (ii) when your termination is preceded by at least 5 continuous years of
service and the sum of your age plus years of service equals or exceeds 75
years. For purposes of this definition, “years of service” refers to “vested
service” with the Company or its subsidiaries as determined under the Retirement
Plan of Flushing Bank (the “Bank”).

 

(d)Change in Control. In the event that a Change in Control (as defined in the
Plan) occurs prior to the last day of the Performance Period, 100% of your
Target PRSUs (i.e., at the Target-level) will immediately vest and settle upon
the occurrence of the Change in Control, if you are an employee of the Company
or one of its subsidiaries at the time of such Change in Control. In the event
that a Change in Control occurs on or after the last day of the Performance
Period, 100% of your Earned PRSUs will vest and be settled on the Settlement
Date subject to achievement of the Performance Goals as set forth on Exhibit A
hereto, if you are an employee of the Company or one of its subsidiaries at the
time of such Change in Control.

 

 





(e)Forfeiture upon other Termination of Employment. If your employment
terminates for any reason other than death, Disability, or Retirement, any of
your PRSUs which have not vested prior to the termination of your employment
will be forfeited.

 

(f)Committee Determinations. The Committee shall have absolute discretion to
determine the date and circumstances of termination of your employment, and its
determination shall be final, conclusive and binding upon you.

 

5.Grant of Dividend Equivalents

 

(a)Award of Dividend Equivalents. You have been awarded Dividend Equivalents
with respect to each of your PRSUs covered by this award letter.

 

(b)Cash Dividends. The Dividend Equivalents that you have been awarded entitle
you to receive, at the time of settlement of your PRSUs, a cash payment equal to
the amount (if any) of the cash dividend paid on a share of Common Stock that
you would have received on each Earned PRSU during the Performance Period (or in
the event of your death, Disability or Change in Control prior to the end of the
Performance Period, on each Target PRSU) had such PRSU been settled on the grant
date.

 

(c)Stock Dividends. In the event the Company pays a dividend in Common Stock or
other property, your Dividend Equivalents will entitle you to receive, for each
of your Target PRSUs (whether or not vested), the amount of Common Stock or
other property paid as a dividend on a share of Common Stock; provided, however,
that such Common Stock or other property will be paid to you at the time of
settlement of the underlying PRSU and to the same extent as the underlying PRSU.
(In other words, if the PRSUs are earned at Target-level, 100% of the Dividend
Equivalents will be paid; if the PRSUs are earned at maximum-level, 150% of the
Dividend Equivalents will be paid; and if PRSUs are earned at threshold-level,
50% of the Dividend Equivalents will be paid). In addition, each Dividend
Equivalent will be subject to the same restrictions, risk of forfeiture, and
vesting and delivery provisions as the underlying PRSU with respect to which it
was paid.

 

6.Special Rules for Retirement Eligible

 

(a)Notwithstanding anything to the contrary in this award letter (including but
not limited to Section 4), if you both (1) are or will become eligible for
Retirement prior to the vesting date, and (2) are a specified employee within
the meaning of Section 409A of the Internal Revenue Code of 1986 (“Section
409A”), as determined by the Company in such manner as prescribed by the
Committee for determining specified employees (a “Specified Employee”), your
PRSUs will be settled as provided in Sections 6(b), 6(c) and 6(d) below. If you
are or will become eligible for Retirement prior to the vesting date, whether or
not you are a Specified Employee, your PRSUs will be settled as provided in
Sections 6(c) and 6(d) below.

 

 





(b)If your PRSUs vest on account of a Disability that does not qualify as the
date you become disabled under Section 409A and you are a Specified Employee,
settlement of your PRSUs will be delayed until, and will occur on, the six month
anniversary of your termination of employment (or the date of your death if
sooner).

 

(c)If your PRSUs vest on account of a Change in Control that occurs prior to the
end of the Performance Period and does not qualify as a “change of control”
under Section 409A, settlement of your PRSUs will be delayed until, and will
occur on, the earliest of: (i) the Settlement Date; (ii) the date of your
termination of employment (or the six month anniversary of your termination of
employment if you are a Specified Employee); (iii) the date of your death; or
(iv) the occurrence of a Change in Control which qualifies as a “change of
control” under Section 409A.

 

(d)Notwithstanding Sections 6(b) and 6(c) above, settlement upon your
termination of employment shall not occur unless your termination of employment
is also a “separation from service” (within the meaning of Code Section 409A).

 

7.Income Tax Withholding

 

(a)You must make arrangements satisfactory to the Company to satisfy any
applicable federal, state, or local withholding tax liability arising with
respect to your PRSUs. You can either make a cash payment to the Company of the
required amount or you can elect to satisfy your withholding obligation by
having the Company retain Common Stock having a value equal to the amount of
your withholding obligation from the shares otherwise deliverable to you upon
the settlement of such PRSUs.

 

(b)You must make your election regarding the manner in which your withholding
obligation will be satisfied on the Shareworks online equity platform. To make
the election, go to the Restricted Elections screen and select the Tax Election
column. If no election is made, the Company will withhold shares to satisfy the
withholding election. To the extent your withholding obligation is not otherwise
satisfied in a time and manner satisfactory to the Company, the Company shall
have the right to withhold the required amount from your salary or other amounts
payable to you.

 

(c)All cash payments of Dividend Equivalents will be net of any required
withholding.

 

 





(d)The amount of withholding tax retained by the Company or paid by you to the
Company will be paid to the appropriate federal, state and local tax authorities
in satisfaction of the withholding obligations under the tax laws. The total
amount of income you recognize and tax withheld with respect to your PRSUs and
Dividend Equivalents will be reported on your Form W-2 in the year in which you
recognize the income with respect to that portion of the award. Whether you owe
additional tax will depend on your overall taxable income for the applicable
year and the total tax remitted for that year through withholding or by
estimated payments.

 

8.Other Provisions of PRSUs

 

(a)Voting. You will have no voting rights or other rights as a stockholder with
respect to your PRSUs.

 

(b)Transfer Restrictions. You may not sell, transfer, assign or pledge your
PRSUs or any rights under this award. Any attempt to do so will be null and
void.

 

(c)Death. In the event of your death, any shares of Common Stock and other
amounts you are entitled to receive under the Plan will instead be delivered to
the legal representative of your estate.

 

9.Administration of the Plan

 

The Plan is administered by the Committee. The Committee has the full authority
and discretion to interpret the Plan and this award letter, to adopt rules for
administering the Plan, to decide all questions of fact arising under the Plan,
and generally to make all other determinations necessary or advisable for
administration of the Plan. All decisions and acts of the Committee with respect
to the administration and interpretation of the Plan are final and binding on
all affected Plan participants.

 

It is intended that this award letter comply with the provisions of Section 409A
and the regulations and guidance of general applicability issued thereunder so
as to not subject you to the payment of additional interest and taxes under
Section 409A, and in furtherance of this intent, this award letter shall be
interpreted, operated and administered in accordance with these intentions.

 

10.Amendments and Adjustments to your Award

 

The Plan authorizes the Committee to make amendments and adjustments to
outstanding awards, including the PRSUs and Dividend Equivalents granted by this
letter, in specified circumstances. Details are provided in the Plan.

 

These circumstances include the Committee’s right, in its sole discretion, to
amend the Plan and/or outstanding awards, including this grant of PRSUs and
Dividend Equivalents, without your consent, to the extent the Committee
determines that such amendment is necessary or appropriate to comply with
Section 409A.

 

 





11.Effect on Other Benefits

 

Income recognized by you as a result of the grant, vesting, or settlement of
PRSUs or the receipt of Dividend Equivalents will not be included in the formula
for calculating benefits under the Company’s other benefit plans.

 

12.Regulatory Compliance

 

Under the Plan, the Company is not required to deliver Common Stock (including
upon the settlement of PRSUs) if such delivery would violate any applicable law
or regulation or stock exchange requirement. If required by any federal or state
securities law or regulation, the Company may impose restrictions on your
ability to transfer shares received under the Plan.

 

13.Restrictive Covenants

 

You agree that at all times during your employment with the Company and/or its
subsidiaries and for a period of one year thereafter, you will not, directly or
indirectly, (i) solicit for employment, recruit or hire, or assist any other
entity to solicit for employment, recruit or hire, either as an employee or a
consultant, any employee, consultant or independent contractor of the Company or
any of its subsidiaries who was an employee, consultant or independent
contractor of the Company or any of its subsidiaries at any time during the 12
months preceding or following the termination of your employment, (ii) induce or
attempt to induce, or assist any other entity to induce or attempt to induce,
any employee, consultant or independent contractor of the Company or any of its
subsidiaries who was an employee, consultant or independent contractor of the
Company or any of its subsidiaries at any time during the 12 months preceding or
following the termination of your employment, to terminate his or her employment
with, or otherwise cease his or her relationship with, the Company or its
subsidiaries, or (iii) solicit, interfere with, divert or take away or attempt
to interfere with, divert, or take away, or assist any other entity to interfere
with, divert or take away the business or patronage of (A) any of the clients,
customers or accounts of the Company or any of its subsidiaries who were such at
the time of the termination of your employment, or (B) prospective clients,
customers or accounts of the Company or any of its subsidiaries who were such at
any time during the 12 months preceding the termination of your employment (the
entities listed in clauses (A) and (B) above are collectively referred to herein
as the “Restricted Entities”).

 

For purposes of this Section 13, the term “solicit,” with respect to all means
of communication other than communication facilitated by or through a social
media website including, but not limited to, Facebook, Twitter, YouTube,
LinkedIn, Pinterest, or Google Plus+, shall mean initiating any communication,
whether written or oral. With respect to communication facilitated by or through
a social media website such as those identified above, “solicit” shall mean
initiating a connection, “inviting, “following”, requesting “friend” status,
“liking”, joining any group, or initiating any communication whatsoever through
the social media website, or any similar action.

 

In order to help ensure adherence to the restrictions contained herein, you
agree to “defriend”,” unfollow”, “remove connection”, or any other similar term,
as the case may be, with respect to any and all Restricted Entities on any
social media website on which you have an account, and you further agree to
allow the Company to review the social media websites on which you have an
account (in your presence) to confirm such actions have been taken. You further
agree to certify your compliance with the foregoing obligation under oath to the
Company upon request and your failure or refusal to do so will entitle the
Company to an inference that you have violated or intend to violate the
non-solicitation provisions set forth in this Agreement.

 



 



You acknowledge that in carrying out the business of the Company and its
subsidiaries, you may learn confidential or proprietary information about the
Company and its subsidiaries or third parties. Confidential or proprietary
information includes, among other things, any nonpublic information concerning
the Company or its subsidiaries, including their respective business, financial
performance, marketing or strategic plans, customers, and product pricing
information, as well as any nonpublic information provided by a third party with
the expectation that the information will be kept confidential and used solely
for the business purpose for which it was conveyed (collectively, “Confidential
Information”). You agree that at all times during your employment with the
Company and/or its subsidiaries and thereafter, you shall not disclose any
Confidential Information outside of the Company or its subsidiaries or use such
information for your own or someone else’s benefit. You agree that such
Confidential Information may be disclosed within the Company or its subsidiaries
only to those individuals who need the information to carry out their business
responsibilities.

 

You agree that if your employment with the Company and its subsidiaries
terminates on account of a Retirement that entitles you to accelerated vesting
of all or any portion of your award, then for a period of one year after your
termination of employment with the Company and its subsidiaries, you will not
accept employment with or perform services for, whether as an owner, employee,
officer, director, independent contractor, agent, partner, advisor, or in any
other capacity calling for the rendition of your personal services, any bank
that has any material operations that compete with the Company and its
subsidiaries in the New York City metropolitan area; provided, however, that you
shall not be prohibited from owning less than two percent of any publicly traded
corporation.

 

If, at any time, the provisions of this Section 13 shall be determined to be
invalid or unenforceable, by reason of being vague or unreasonable as to area,
duration or scope of activity, this Section 13 shall be considered divisible and
shall become and be immediately amended to only such area, duration and scope of
activity as shall be determined to be reasonable and enforceable by the court or
other body having jurisdiction over the matter; and you agree that this Section
13 as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.

 

You acknowledge and agree that the restrictions contained in this Section 13 are
reasonable and necessary protection of the immediate interests of the Company,
and any violation of these restrictions would cause substantial injury to the
Company and that the Company would not have entered into this Agreement without
receiving the protective covenants contained in this Section 13. In the event of
a breach or a threatened breach by you of any of the terms of this Section 13,
the Company will be entitled to an injunction restraining you from such breach
or threatened breach (without the necessity of providing the inadequacy as a
remedy of money damages or the posting of bond); provided, however, that the
right to injunctive relief will not be construed as prohibiting the Company from
pursuing any other available remedies, whether at law or in equity, for such
breach or threatened breach. In addition to any other rights or remedies
available to the Company, any breach of these restrictions will result in an
immediate forfeiture of your award and shall entitle the Company to recover any
shares of Common Stock previously delivered to you and to recover the proceeds
from the sale or disposition of any such shares.

 

 





14.Data Privacy

 

By accepting this award you expressly consent to the collection, use and
transfer, in electronic or other form, of your personal data by and among the
Company, its subsidiaries and any broker or third party assisting the Company in
administering the Plan or providing recordkeeping services for the Plan, for the
purpose of implementing, administering and managing your participation in the
Plan. By accepting this award you waive any data privacy rights you may have
with respect to such information. You may revoke the consent and waiver
described in this paragraph by written notice to the Company’s Senior Vice
President/Human Resources; however any such revocation may adversely affect your
ability to participate in the Plan.

 

*             *             *             *             *

 

Please click “I ACCEPT this grant” below to acknowledge your acceptance of this
award. This letter and the related grant header information on the Shareworks
online equity platform contain the formal terms and conditions of your award and
accordingly they should be printed and retained in your files for future
reference.

 

 

Very truly yours,

 

Maria A. Grasso

Senior Executive Vice President/COO and

Corporate Secretary

 

 

 

 

 